Name: COMMISSION REGULATION (EC) No 710/96 of 19 April 1996 amending Regulation (EC) No 392/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: international trade;  plant product;  America;  prices
 Date Published: nan

 Official Journal of the European Communities No L 99/ 120. 4. 96 I EN I I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 710/96 of 19 April 1996 amending Regulation (EC) No 392/96 establishing the standard import values for determining the entry price of certain fruit and vegetables whereas the party concerned must request that the corrected standard import value be applied in order to avoid suffering adverse consequences, HAS ADOPTED THIS REGULATION: Article 1 The standard import value of ECU 36,4 per 100 kilo ­ grams applicable to fresh sweet oranges originating in Cuba as set out in the Annex to Regulation (EC) No 392/96 is hereby replaced by ECU 37,7 per 100 kilo ­ grams. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4(1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3(3) thereof, Whereas Commission Regulation (EC) No 392/96 of 1 March 1996 (^ establishes the standard import values for determing the entry price of fresh sweet oranges origina ­ ting in Cuba; Whereas a check has shown that a mistake has crept into the Annex to that Regulation ; whereas the Regulation in question should be corrected accordingly; Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. At the request of the party concerned, Article 1 shall apply from 2 to 5 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OI No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . M OJ No L 53, 2. 3 . 1996, p. 18 .